GUNN, Presiding Judge.
This appeal is from a decision of the St. Louis County Circuit Court in a dissolution of marriage proceeding. The wife appeals, alleging error by the trial court in its award of maintenance and marital assets. The wife charges that the decree is against the weight of the evidence; that it “failed to properly reflect the length of the marriage and the relative situation of the parties economically, medically and educationally, and the conduct of [the husband]”; that the decree did not give consideration to the *480factors recited in §§ 452.330 and 452.335, RSMo 1978.1
Without considering the merits as to whether the decree speaks out on the factors enumerated in §§ 452.330 and 452.335, we note that no request was made for findings of fact. Therefore, the award cannot be considered deficient for its failure to announce that it was made in accordance with particular facts. The fact issues are considered to have been resolved according to the result of the case. Hull v. Hull, 591 S.W.2d 376 (Mo.App.1979).
With regard to the claim of marital misconduct against the husband, the record contains mighty conflicts in the testimony of the parties, which, of course, are to be resolved by the trial court, and we defer to its determination. In re Marriage of Reagan, 589 S.W.2d 118 (Mo.App.1979).
We have reviewed the record and find no abuse of the trial court’s substantial discretion in its award. In re Marriage of Pate, 591 S.W.2d 384 (Mo.App.1979). We also find that the result reached by the trial court is supported by substantial evidence and is not against the weight of the evidence and should be affirmed. Hull v. Hull, 591 S.W.2d at 379; Waldrup v. Waldrup, 588 S.W.2d 258 (Mo.App.1979). No error of law appears, and an extended opinion would have no precedential value. Rule 84.16.
Judgment affirmed.
STEPHAN and PUDLOWSKI, JJ., concur.

. The wife does not challenge the trial court’s custody award of the parties’ only minor child to the husband.